Citation Nr: 1740781	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected depressive disorder (psychiatric disability), in excess of 30 percent from December 16, 2009 to July 19, 2011, in excess of 70 percent from July 19, 2011 to April 1, 2017, and in excess of 30 percent from April 1, 2017. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 2008 to December 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The St. Louis, Missouri, RO has jurisdiction of the current appeal. 
 
The appellant was scheduled for a videoconference Board hearing before a member of the Board in September 2012.  The Veteran did not appear at the hearing, did not request postponement, and has not shown good cause for not attending the hearing; therefore, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2016).

In July 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain VA treatment records, as well as provide the Veteran with a VA examination.  The AOJ obtained outstanding VA treatment records and scheduled the Veteran for a VA examination; however, she did not appear at the VA examination.  Accordingly, the Board finds that the AOJ substantially complied with the July 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

An October 2010 VA Form 21-22 shows that the Veteran was represented by a Veterans Service Organization.  In February 2017, that representation was withdrawn by the representative; therefore, the appellant is unrepresented in this appeal. 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the initial rating period from December 16, 2009 to July 19, 2011, the depressive disorder was manifested by social and occupational impairment with reduced reliability and productivity. 

2. For the initial rating period from December 16, 2009 to July 19, 2011, the depressive disorder was not manifested by social and occupational impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

3. For the initial rating period from December 16, 2009 to April 1, 2017, the depressive disorder was not manifested by total social and occupational impairment.  

4. For the initial rating period from April 1, 2017, the depressive disorder has manifested in social and occupational impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood. 

5. For the initial rating period from April 1, 2017, the depressive disorder has not manifested in total social and occupational impairment.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for the depressive disorder have been met for the initial rating period from December 16, 2009 to July 19, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9431 (2016).

2. For the initial rating period from July 19, 2011 to April 1, 2017, the criteria for a disability rating in excess of 70 percent for the depressive disorder have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9431 (2016).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for the depressive disorder have been met for the initial rating period from April 1, 2017.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9431 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from disagreement with the initial ratings following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA and private treatment records, relevant VA examination reports, Social Security Administration (SSA) disability records, and the Veteran's written statements. 

VA most recently examined the depressive disorder in June 2011.  The Board finds that the above-referenced VA examination report is adequate for purposes of rating the depressive disorder on appeal.  The examiner reviewed the case file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the depressive disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.



Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initial Rating Analysis for Depressive Disorder

The Veteran is in receipt of a 30 percent disability rating for the depressive disorder for the initial rating period from December 16, 2009 to July 19, 2011, and a 70 percent disability rating for the initial rating period from July 19, 2011 to April 1, 2017, and a 30 percent disability rating for the initial rating period from April 1, 2017 under Diagnostic Code (DC) 9431.  38 C.F.R. § 4.130.  

The General Formula for Rating Mental Disorders, under 38 C.F.R. § 4.130, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Formula for Rating Mental Disorders.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-43 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 
40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran has generally contended that a higher rating is warranted for the depressive disorder because the currently assigned ratings do not accurately or adequately reflect the severity of the psychiatric symptoms.  See, e.g., April 2011 notice of disagreement. 




Psychiatric Disability Rating from December 16, 2009 to July 19, 2011

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms that more nearly approximate the 50 percent disability rating criteria under DC 9431 for the initial rating period from December 16, 2009 to July 19, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.130.  Evidence weighing in favor of this finding includes SSA records showing that SSA mental health examiners assessed moderate degree of social and occupational impairment, and VA treatment records showing GAF scores ranging from 51 to 58, which is consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See, e.g., March 2010 and July 2010 VA treatment records.  The Veteran also reported occasional panic attacks, feelings of worthlessness, and depression.  

Evidence weighing against this finding includes the July 2010 and June 2011 VA examination reports, as well as the August 2010 addendum VA examination report showing that the VA examiners assessed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning (routine behavior, selfcare, and conversation normal), and assigned GAF scores of 70 and 75, which is consistent with transient/mild symptoms or some/slight difficulty in social, occupational, or school functioning.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected psychiatric disability more nearly approximated the criteria provided by the 50 percent rating under DC 9431 for the initial rating period from December 16, 2009 to July 19, 2011.  
38 C.F.R. § 4.130.  

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the initial rating period from December 16, 2009 to July 19, 2011, the evidence does not meet or more nearly approximate the criteria for a higher 70 percent disability rating for the depressive disorder.  38 C.F.R. § 4.130.  The record does not indicate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, including due to symptoms of such severity as described for a 70 percent rating for the depressive disorder, for the initial rating period from December 16, 2009 to July 19, 2011.  

The July 2010 and June 2011 VA examiners assessed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning (routine behavior, selfcare, and conversation normal). 

With respect to occupational impairment, a June 2010 VA treatment record shows that the Veteran reported that she was not working but was planning to start studying nursing or radiology technology.  The July 2010 and June 2011 VA mental health clinicians noted that the Veteran was casually dressed and neatly groomed, was polite and cooperative, and appeared oriented to all three spheres.  The June 2010 VA clinician assessed normal speech, neutral mood, full affect, good insight, good judgment, and memory appeared intact.  The July 2010 and June 2011 VA examination reports noted that the Veteran reported that, while she had distressing and distracting levels of mood swings with anxiety and insomnia, she did not believe the symptoms are significantly interfering with her daily functioning beyond the attention problems she has had since age 15 from ADHD.  The July 2010 VA examiner also assessed mild episodic functional impairment due to emotional discomfort from daily mood swings.  See August 2010 addendum VA examination report.  SSA records during this period showed mental health assessments of moderate occupational impairment due to symptoms of occasional depression and panic attacks, slight impairment in abstract thinking, and poor concentration.  See, e.g., November 2009 SSA mental health examination; December 2009 mental residual functional capacity assessment.  

The record also reflects that, during this period, the psychiatric disability caused difficulties in occupational functioning due to moderate difficulties in maintaining concentration, persistence, or pace, but the Veteran was found to have normal memory, judgment, and thought process and content.  See, e.g., July 2010 and June 2011 VA examination reports; August 2010 VA treatment record.  Further, as explained above, the record reflects that the Veteran started studying at a community college on a full time basis during this period with little to no apparent difficulties.  See June 2011 VA examination report.  Accordingly, for the initial rating period from December 16, 2009 to July 19, 2011, the weight of the lay and medical evidence demonstrates that the Veteran's psychiatric symptoms did not result in occupational impairment with deficiencies in most areas such as school, work, judgment, or thinking as contemplated by the 70 percent disability rating under DC 9411.  38 C.F.R. § 4.130.

As to social impairment, a June 2010 VA treatment record shows that the Veteran reported that she was living with a boyfriend, and the July 2010 and June 2011 VA examination reports reflect that the Veteran reported that, while she had symptoms of depression, anxiety, and mood swings, she had good relationships with parents, and friends, and reported that she had been living with a boyfriend and spent most of the time with him and in social events with his family.  The Veteran denied suicidal and homicidal ideation.  The July 2010 and June 2011 VA examiners discerned no hallucinations, inappropriate behavior, or obsessive or ritualistic behavior, and assessed that the Veteran had good impulse control, normal memory, and an ability to maintain minimum personal hygiene.  The record reflects that the Veteran had some meaningful interpersonal relationships during this period.  See, e.g., July 2010 and June 2011 VA examination reports.  Accordingly, the weight of the lay and medical evidence of record demonstrates that, for the initial rating period from December 16, 2009 to July 19, 2011, the service-connected psychiatric disability symptoms did not more nearly approximate an inability to establish and maintain effective relationships as contemplated by the 70 percent rating under DC 9411.  38 C.F.R. § 4.130.

While the Veteran reported anxiety and mood swings, the Board finds that these symptoms do not rise to the level of impaired impulse control such as unprovoked irritability with periods of violence.  Throughout this period, clinical findings show that the Veteran's impulse control was good, and the record does not show evidence of unprovoked irritability with periods of violence.  See e.g., July 2010 and June 2011 VA examination reports.  While the Veteran reported symptoms of depression, anxiety, and panic attack, the record shows that these symptoms were occasional rather than continuous, and the record does not show occupational and social impairment resulting from near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, especially given the Veteran's ability to attend school on a full time basis, maintain a relationship with her boyfriend and his family, as well as her family, and go on walks and play cards.  See, e.g., June 2011 VA examination report.

Finally, for the initial rating period from December 16, 2009 to July 19, 2011, the Board finds that the degree of severity of the Veteran's psychiatric symptoms or functional occupational and social impairment as reflected by the GAF scores, which were assessed at 51 to 75, ranges from mild to moderate symptoms for most of the GAF scores.  Accordingly, the Board finds that the GAF scores more nearly approximate a psychiatric disability picture of mild to moderate symptoms, which is consistent with the Veteran's reported symptoms as well as the VA examiners' findings of mild to moderate symptoms that more nearly approximate a level of social and functional impairment congruent with a 50 percent rating for the service-connected psychiatric disability.  Accordingly, the Board finds that, for the initial rating period from December 16, 2009 to July 19, 2011, psychiatric symptoms and social and occupational impairment do not more nearly approximate the severity indicated for a 70 percent rating under DC 9431.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7, 4.130.

Psychiatric Disability Rating from July 19, 2011 

As noted above, the Veteran is in receipt of a 70 percent rating for the depressive disorder from July 19, 2011 and a 30 percent rating for the period from April 1, 2017.  The record does not contain lay or medical evidence with respect to the psychiatric disability during this period.  Moreover, as per the June 2016 Board Remand directive, the Veteran was scheduled for a VA examination; however, in October 2016, the Veteran indicated not wanting to pursue the mental disorders claim and would not appear for a VA examination.  See October 21, 2016 VA memorandum of a telephone call with the Veteran.  Therefore, the Board will use the relevant evidence of record during a reasonable period prior to April 1, 2017. 

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the depressive disorder has manifested occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, and mood due to symptoms that more nearly approximate the 70 percent rating criteria under DC 9431 for the initial rating period from April 1, 2017.  38 C.F.R. § 4.130.  A July 2016 VA treatment record shows that the Veteran reported struggling in her marriage and that it had come to the point where she was almost ambivalent about the relationship continuing.  Upon examination in July 2016, the Veteran's mood was anxious and facial expressions were sad, with notable problems with attention.  While a March 2014 SSA notice of disability cessation noted that the Veteran was no longer disabled for SSA purposes because her psychiatric condition had improved, SSA concluded that the psychiatric disability did not prevent her from engaging in light work activities that are simple in nature.  Moreover, the most recent GAF scores of record, which were assessed at 50 to 55, generally indicate moderate to moderately severe or serious symptoms or moderate to moderately severe or serious difficulty in social and occupational functioning.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected psychiatric disability has more nearly approximated the criteria provided by the 70 percent rating under DC 9411 for the initial rating period from April 1, 2017.  38 C.F.R. § 4.130.  

Because the Board has granted a 70 percent disability rating for the initial rating period from April 1, 2017, and the Veteran is already in receipt of a 70 percent rating for the initial rating period from July 19, 2011 to April 1, 2017, the Board will now evaluate whether a higher rating than 70 percent is warranted for the initial rating period from July 19, 2011.  The Board has reviewed all the evidence of record, lay and medical, and finds that, for the initial rating period from July 19, 2011, the evidence did not meet or more nearly approximate the criteria for a higher 100 percent disability rating for the depressive disorder.  Id.  The record does not indicate total occupational and social impairment, including due to symptoms of such a severity as described for a 100 percent rating for the service-connected psychiatric disability, for the initial rating period from July 19, 2011. 

With respect to social impairment, while the service-connected psychiatric disability has affected the Veteran's relationships, the Board finds that the severity of the psychiatric disability symptoms does not result in total social impairment.  A July 2011 VA treatment record shows that the Veteran reported that, while she worries every day, her hysterical crying episodes continued to decrease in frequency and intensity and that she enjoyed a recent trip to plan her wedding.  A VA treatment records dated in July 2012 shows that the Veteran was married in June 2012.  VA treatment records dated in November 2013 and January 2014 show that the Veteran denied any problems with respect to social support, and a December 2013 VA treatment record shows that the Veteran attended a psychology consultation with her husband due to marital problems.  A February 2014 SSA psychological report noted that the Veteran had episodes of depression during which she isolated herself, but that she still lived with her husband and child and was capable of performing activities of daily living.  A March 2014 SSA mental residual functional capacity assessment noted mild to moderate limitation on social functioning as a result of psychiatric symptoms.  A September 2014 VA treatment record shows that the Veteran reported that she lived with her husband and two daughters with which she was preoccupied.  This evidence is not indicative of total social impairment as a result of psychiatric symptoms.  Accordingly, the weight of the lay and medical evidence of record as outlined above demonstrates that, for the initial rating period from July 19, 2011, the depressive disorder symptoms have not more nearly approximated total social impairment as contemplated by the 100 percent rating under DC 9431.  38 C.F.R. § 4.130.

Similarly, with respect to occupational impairment, while depressive disorder may have affected the Veteran's work, the Board finds that the severity of the psychiatric symptoms does not result in total occupational impairment.  A January 2014 VA treatment record shows that the Veteran was a nursing student but took a break from school during the Spring 2014 semester because she was having a second child.  A February 2014 SSA psychological examination report shows that the Veteran reported that she was currently unemployed, that she was attending school full time but took a break from school due to pregnancy, and that she was able to handle her classes when she takes her medications.  A March 2014 SSA notice of disability cessation noted that the Veteran was no longer disabled for SSA purposes because her psychiatric condition had improved in that it did not prevent her from engaging in light work activities that are simple in nature.  A September 2014 VA treatment record shows that the Veteran worked as an independent distributor of supplements.  This evidence is not indicative of total occupational impairment as a result of psychiatric symptoms.  Accordingly, the weight of the lay and medical evidence of record as outlined above demonstrates that, for the entire rating period from July 19, 2011, the service-connected psychiatric disability symptoms have not more nearly approximated total occupational impairment as contemplated by the 100 percent rating under DC 9431.  38 C.F.R. § 4.130.

The Board finds that the degree of severity of the psychiatric symptoms or functional impairment as reflected by the GAF scores during this period, which were assessed at 50 to 55, generally indicate moderate to moderately severe or serious symptoms or moderate to moderately severe or serious difficulty in social and occupational functioning.  The clinical evidence of record shows specific findings, history of symptoms, and observed symptoms and impairment more nearly approximating the criteria for a 70 percent rating under DC 9431, and do not reflect some impairment in reality testing or communication, or other impairment associated with a GAF score of 40 or less.  The Board finds that, for the initial rating period from July 19, 2011, the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced moderate to moderately severe or serious psychiatric symptoms productive of occupational and social impairment with deficiencies in most areas, more nearly approximating the criteria for a 70 percent disability rating under DC 9431.  38 C.F.R. § 4.130. 

The evidence does not show that the Veteran had total occupational and social impairment including due to symptoms such as gross impairment of thought processes or communication, persistent delusions or hallucinations, exhibited grossly inappropriate behavior, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living.  While the Veteran reported suicidal ideation on some occasions, she also denied suicidal ideation or a plan to hurt herself in other instances.  See e.g. July 2011, July 2012, July 2013, December 2015, and July 2016 VA treatment records.  Therefore, the Veteran's suicidal ideations during this period have been intermittent, and the Veteran indicated that she had no plans to kill herself; therefore, the Veteran has not been a persistent danger to hurting herself during this period.  The Veteran also consistently denied homicidal ideation during this period; accordingly, the Veteran has not been a persistent danger to others. 

The Board finds that, for the initial rating period from July 19, 2011, the weight of the evidence did not exhibit symptomatology or total occupational and social impairment described for a 100 percent rating.  For these reasons, the Board finds that, for the rating period from July 19, 2011, the weight of the lay and medical evidence of record demonstrates that the Veteran's psychiatric symptoms and social and occupational impairment were not of the severity indicated for a 100 percent ("total") rating under DC 9431.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the depressive disorder for any part of the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and occupational and social impairment caused by the service-connected psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9431, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, for the period from December 16, 2009 to July 19, 2011, the service-connected psychiatric disability manifested occupational and social impairment with reduced reliability and productivity due to symptoms of chronic sleep impairment, occasional panic attacks, occasional feelings of depression, anxiety, and difficulty concentrating.  For the period from July 19, 2011, the service-connected psychiatric disability manifested occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, panic attacks, difficulty in adapting to stressful circumstances (including work or a worklike setting), depressed mood, anxiety, difficulty concentrating, difficulty in establishing and maintaining effective work and social relationships, including work or a worklike setting.  These symptoms are part of the schedular rating criteria, and the level of occupational and social impairment is explicitly part of the schedular rating criteria.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Additionally, the Board has considered the probative GAF scores of record, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's depressive disorder.  Therefore, the Board finds that the record does not reflect that the service-connected psychiatric disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are tension headaches, depressive disorder, cervical strain with disc bulge, lumbar strain with disc bulge, right and left lower extremity shin splints, plantar fasciitis with calcaneal heel spur syndrome, right and left hip bursitis, air space disease with 3 mm nodule of the left lower lobe, and right and left shoulder tendonitis.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the depressive disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating for the depressive disorder of 50 percent, but no higher, for the period from December 16, 2009 to July 19, 2011, is granted; an initial rating in excess of 70 percent, for the period from July 19, 2011 to April 1, 2017, is denied; an initial rating of 70 percent, but no higher, for the period from April 1, 2017, is granted. 


REMAND

TDIU

Entitlement to a TDIU is potentially an element of rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record reflects that a TDIU was previously denied in an October 2011 final rating decision.  The July 2016 Board decision found that the TDIU issue was reraised during the appeal period for the depressive disorder rating issue on appeal.  

It is unclear if the Veteran is currently employed.  A March 2010 VA treatment record shows that the Veteran was not working but was starting community college in June 2010 and planning to study nursing.  The June 2011 VA psychiatric report shows that the Veteran reported that she was a full time student at a Community College and was taking prerequisite courses for nursing school.  SSA records reflect that the Veteran was disabled from April 2009 to March 2014 due to the service-connected depressive disorder (as a primary disability) and non-service connected attention deficit hyperactivity disorder.  A March 2014 SSA notice of disability cessation shows that SSA determined that the Veteran's condition had improved and did not prevent her from engaging in light activities that are simple in nature.  A September 2014 VA treatment record shows that the Veteran worked as an independent distributor for supplements.  

The Board finds further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the reraised claim for a TDIU.  Moreover, a VA opinion would help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Accordingly, the issue of a TDIU is REMANDED for the following actions:

1. Provide the appropriate VCAA notice relating to a claim for a TDIU, and perform any related development (such as a VA Form 21-8940).  

2. Schedule a VA examination to be conducted by a vocational or similar occupational specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are tension headaches, depressive disorder, cervical strain with disc bulge, lumbar strain with disc bulge, right and left lower extremity shin splints, plantar fasciitis with calcaneal heel spur syndrome, right and left hip bursitis, air space disease with 3 mm nodule of the left lower lobe, and right and left shoulder tendonitis.

The examiner should obtain from the Veteran a full and current employment history.  The examiner should review the relevant evidence in the claims file, to include any prior VA examinations.  

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.

3. Thereafter, the AOJ should adjudicate the issue of a TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a statement of the case (SOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


